Citation Nr: 1226456	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-01 210 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected chondromalacia of the left knee from June 1, 2008 through January 27, 2011, and in excess of 60 percent since January 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2004 and June 2005 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  

The Veteran was scheduled for a hearing before the Board in July 2010 hearing, but failed to appear for the July 2010 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

In October 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim of entitlement to service connection for hypertension was granted by the RO in a June 2012 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefits sought.  


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran specifically withdrew the appeal in a June 2012 written communication (received in July 2012).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


